EXHIBIT 2 REDHILL BIOPHARMA LTD. CONDENSED INTERIM FINANCIAL INFORMATION (UNAUDITED) SEPTEMBER 30, 2014 REDHILL BIOPHARMA LTD. CONDENSED INTERIM FINANCIAL INFORMATION (UNAUDITED) SEPTEMBER 30, 2014 TABLE OF CONTENTS Page UNAUDITED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2014 - IN U.S. DOLLARS: Condensed interim statements of comprehensive loss 2 Condensed interim statements of financial position 3 Condensed interim statements of changes in equity 4 Condensed interim statements of cash flows 5 Notes to the condensed interim financial statements 6-13 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three months ended September 30 Nine months ended September 30 U.S. dollars in thousands REVENUES: Licensing revenue - - - Other revenue 4 3 13 11 TOTAL REVENUES 4 3 11 COST OF REVENUE - - ) - RESEARCH AND DEVELOPMENT EXPENSES, net ) GENERAL AND ADMINISTRATIVE EXPENSES ) OTHER INCOME - - - OPERATING LOSS ) FINANCIAL INCOME 53 FINANCIAL EXPENSES ) (3
